Citation Nr: 1104375	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a hallux valgus deformity with 
laceration of the tibial left foot with kyperkeratotic lesions, 
ball of foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Waco, Texas.
The Veteran testified before the undersigned Acting Veterans Law 
Judge at an October 2010 hearing that was held at the RO.  The 
Veteran previously testified at an October 2008 RO hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that a left foot disorder that pre-existed 
his entry into military service was permanently made worse by his 
service.  The Veteran's claim was originally denied in November 
1975.  Prior applications to reopen the Veteran's claim were 
denied by the RO in July 1981, July 1990, and August 2005.  The 
Board also denied a prior application by the Veteran to reopen 
his claim in May 1992.

A review of the claims file indicates that the Veteran testified 
that he received Supplemental Security Income (SSI) benefits at a 
February 1992 Board hearing that was held in connection with an 
earlier application to reopen the Veteran's claim for service 
connection for his foot disorder.  He claimed that this benefit 
was granted for a sleep disorder and for his foot disorder.  The 
Veteran submitted a copy of a Social Security Administration 
(SSA) letter that was dated in June 2006 that indicated that the 
Veteran was still in receipt of benefits from the SSA.  Under 
these circumstances, VA has an obligation pursuant to 38 C.F.R. § 
3.159(c)(2) (2010) to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a copy of the 
Veteran's SSA disability records and 
associate them with the claims file.  If the 
records do not exist or cannot be obtained, 
this fact, as well as the efforts that were 
made to obtain the records, should be 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

2.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


